t c summary opinion united_states tax_court lampanh and sykhane pchan petitioners v commissioner of internal revenue respondent docket no 7640-05s filed date lampanh and sykhane pchan pro sese thomas l fenner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies in petitioners’ federal income taxes and penalties for and year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether petitioners are entitled to deductions they claimed on schedules c profit or loss from business for and in excess of those allowed by respondent and are liable for accuracy-related_penalties under sec_6662 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in houston texas lampanh pchan petitioner was employed as a machinist at all relevant times for and petitioners jointly filed form sec_1040 u s individual_income_tax_return which were prepared by a tax_return_preparer in addition to his regular employment petitioner operated his own business on the schedule c for that business petitioner reported both gross_receipts and gross_income of dollar_figure car and truck expenses of dollar_figure and other expenses of dollar_figure on the schedule c petitioner reported both gross_receipts and gross_income of dollar_figure car and truck expenses of dollar_figure and other expenses of dollar_figure during the examination of the tax returns petitioner did not present any documentation for the car and truck expenses respondent’s examining agent however accepted petitioner’s representation that petitioner drove from his place of employment to his schedule c activity at the rate of miles per day days a week petitioner was accordingly allowed deductions for car and truck expenses of dollar_figure for and dollar_figure for based on the applicable standard mileage rates for those years with respect to other expenses deducted on the schedules c the only evidence presented during examination was an earnings statement for the period ending date the earnings statement indicated that receivables of dollar_figure and the cost of tools of dollar_figure were withheld from petitioner’s paycheck the examining agent accepted petitioner’s explanation that the withheld amounts represented money that petitioner borrowed from his employer to pay for a computer and tools petitioner was allowed deductions for other expenses of dollar_figure for each of and respondent issued to petitioner statutory notices of deficiency for and determining that petitioner failed to substantiate his claimed deductions in excess of those allowed by respondent and that petitioner was liable for sec_6662 accuracy-related_penalties due to substantial understatements of income_tax discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer is required to maintain sufficient records to establish that he is entitled to the claimed deductions sec_6001 higbee v commissioner 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application t c sec_1_6001-1 income_tax regs see also sec_274 sec_280f at trial petitioner failed to offer any evidence to substantiate the car and truck expense deductions claimed on the schedules c as for the substantiation of other expenses on the schedules c petitioner relied on an earnings statement for the period ending date which respondent had already examined and accounted for in the statutory_notice_of_deficiency petitioner testified that he did not maintain any records or receipts for his other expenses although tools were a large component of petitioner’s other expenses petitioner claimed that he lacked documentation because the tools were paid for in cash and purchased from friends and coworkers petitioner instead presented copies of invoices receipts and sales contracts from which he contends were the same type of expenses that he paid in and these documents however are not relevant because they fail to substantiate the amount of other expenses that petitioner may have paid in and the court sustains respondent’s determination that petitioner is not entitled to schedule c deductions for car and truck expenses and other expenses in excess of the amounts allowed by respondent accuracy-related_penalty sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax higbee v commissioner supra pincite trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax see sec_6662 and see also 115_tc_457 a substantial_understatement of tax exists if the amount of the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 respondent has met his burden of production because he has shown that petitioner has mathematically understated his income_tax_liability within the meaning of sec_6662 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect higbee v commissioner supra pincite the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to evaluate his proper tax_liability id the taxpayer generally must bear the consequences of any negligent errors committed by his or her agent 63_tc_149 ellwest stereo theatres v commissioner tcmemo_1995_610 for a taxpayer to rely reasonably upon advice so as to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets all of the following requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres v commissioner supra petitioner contends that he relied on the tax_return_preparer to prepare his tax_return and to ensure tax compliance since he has no knowledge of tax laws petitioner has not presented any evidence that he had provided necessary and accurate information to the preparer or that the preparer possessed sufficient relevant information or expertise to warrant petitioners’ reliance on the preparer’s judgment respondent’s determination that petitioners are liable for accuracy-related_penalties under sec_6662 is accordingly sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
